LEVINE, J.
Epitomized Opinion
.The plaintiff was injured on July 14, 1921, by falling through the marques which extended outward from the building owned and maintained by the Halle Bros.. This marques was located on Euclid avenue,, in the city of Cleveland, and the plaintiff, an employe, had gone out upon the same to water flowers. As a verdict was returned for plaintiff, defendant prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. It cannot be said as a matter of law that the verdict was manifestly against the weight of evidence.
2. That Sec. 1032 of the Municipal Ordinances of Cleveland which provides was all embracive and was intended for the protection of the public and also for the protection of employes who had occasion to work upon the marques.